               Case 2:20-cv-00522-JCC Document 9 Filed 07/23/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   TRISHA YORK,                                            CASE NO. C20-0522-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   BRAD E. MILLER,

13                             Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          Plaintiff has filed a notice of voluntary dismissal (Dkt. No. 8). Pursuant to Federal Rule
18   of Civil Procedure 41(a)(1)(A), this notice is self-executing, and this action is DISMISSED with
19   prejudice and without an award of costs or attorney fees to either party. The Clerk is directed to
20   CLOSE this case.
21          DATED this 23rd day of July 2020.
22
                                                            William M. McCool
23                                                          Clerk of Court
24
                                                            s/Tomas Hernandez
25                                                          Deputy Clerk

26




     MINUTE ORDER
     C20-0522-JCC
     PAGE - 1
